DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.
 
Status of the Claims
This action is in response to papers filed 10 March 2021 in which claim 74 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 25 February 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 74-93 are under prosecution.  



Claim Interpretation
	On page 6 of the response filed 10 March 2021, Applicant states that the instant claims are directed a support comprising a plurality of DNA binding regions, each region comprising multiple individual DNA molecules that comprise the same DNA target sequence.   Applicant asserts that the multiple individual DNA molecules differ from the single molecules having tandem repeats of target DNA as taught in the prior art.  Applicant has not pointed to support for this interpretation. However, because Applicant has stated on the record that this is the intended scope of the claims, the claims are interpreted to encompass multiple individual molecules immobilized at each site, each molecule at a site comprises the same target DNA. 


Priority
	This application is a CON of 16/425,846, filed 29 May 2020; which is a CON of 15/442,659, filed Feb. 25, 2017, now USP 10,351,909; which is a CON of 14/714,133 filed May 15, 2015, now USP 9,650,673; which is a CON of 12/882,880, filed Sep. 15, 2010, now abandoned; which is CON of 11/451,691, filed Jun. 13, 2006, now USP 8,445,194; which claims priority from 60/776,415, filed Feb. 24, 2006, 60/725,116, filed Oct. 7, 2005, and 60/690,771 filed Jun. 15, 2005.
	The instant claims are drawn to a support comprising a plurality of DNA binding regions, each region comprising multiple individual DNA molecules, immobilized individually, wherein the DNA molecules comprise the same target DNA sequence.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The instant claims are drawn to a support comprising a plurality of DNA binding regions, each region comprising multiple individual DNA molecules, immobilized individually, wherein the DNA molecules comprise the same DNA target sequence.
The claim set filed with the originally filed application uses the claim language above.   However, the specification does not provide antecedent basis for the invention as recited in the claims.   Therefore, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 79 is indefinite because it defines immobilization of the DNA molecules by association between two different adaptor sequences and two different capture oligonucleotide sequences in the binding regions.  Claim 79 depends from Claim 74 which defines the binding regions having the “same capture oligonucleotides”.   It is unclear how the same capture oligonucleotides of Claim 74 can also have different capture oligonucleotides as required by Claim 79.   


	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 74-93 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hu (2004/0171053, published 2 September 2004) and Rigatti et al (2010/0022412, published 28 January 2008).
	Regarding Claim 74, Hu teaches a microarray having a plurality of distinct address locations, each location having a plurality of unique DNA molecules wherein 
Rigatti teaches a similar DNA array comprising a surface with a spatially ordered locations, each location having a plurality of individual DNA molecules immobilized (e.g. original claim 15), the locations having capture oligonucleotides (primers) for capture of the DNA molecules wherein the capture oligonucleotides are the same for all locations (i.e. “a single type of primer”, ¶ 83, e.g. a single universal primer, ¶ 69).  Rigatti teach the individual DNA molecules are immobilized by non-covalent (hybridization) binding between the capture primers and DNA molecules (e.g. fig. 2 and fig. 10 and related text) wherein each location comprises multiple copies of the DNA molecules, the DNA target sequences are unknown (e.g. ¶ 66).
Rigatti suggests that a majority of the locations have different DNA molecules (see fig. 2 and related text).  Furthermore, Hu specifically teaches unique sequences (e.g. ¶ 54).   Therefore, one of ordinary skill would have reasonably immobilized unique sequences at a majority of the discrete sites of Rigatti based on the desire for arrayed unique sequences as taught by Hu. 
	Alternatively, one of ordinary skill would have reasonably immobilized unknown DNA in the array of Hu for the expected benefit of providing a platform for genome screening as taught by Rigatti (e.g. ¶ 64-66).

	Regarding Claim 76, Hu teaches the common sequence is “at least 10 nucleotides” (¶ 94).  Rigatti exemplifies primers of 21 and 58 nucleotides (¶ 122).
	Regarding Claim 78, Rigatti teaches the targets comprise adaptors at each end, one of which hybridizes to the universal primers and one of which hybridizes to the primer on the bead such that when the bead is associated with the solid support, the DNA molecules are immobilized by association with both of the different capture primers (e.g. ¶ 69-70).
	Regarding Claim 79, Hu teaches the DNA molecules are produced by extension of the capture primer (e.g. Example 3) and teaches cDNA target (e.g. ¶ 109  Rigatti also teaches extension of the capture probe (e.g. ¶ 81-85) and cDNA targets (e.g. ¶ 64-67).
	Regarding Claims 80-84, Rigatti teaches the target templates are genomic DNA or cDNA (e.g. ¶ 64-66) teaches human templates (e.g. ¶ 87).
	Regarding Claim 85, Rigatti teaches each bead comprises a single template species in one or more copies (¶ 28) thereby teaching single copy beads.
	Regarding Claims 86-87, Hu teaches the spatial arrangement and shape of the addresses are arranged in desired pattern (e.g. ¶ 38-42).  Rigatti teaches the ordered spacing forming a regular pattern (e.g. ¶ 50 and illustrates a grid pattern, see Fig. 7).
	Regarding Claim 88, Hu teaches unique DNA at each address and the array comprises up to 108 addresses (¶ 39).  Rigatti teaches 100,000 or more templates (¶ 46).
2 or smaller (¶ 76).
	Regarding Claims 91-92, Rigatti teaches a range of feature density from 10-10million/cm2 (¶ 38).
	Regarding Claim 93, Rigatti teaches the targets are genomic representing an entire complement of an organism e.g. human (¶ 67).

Response to Arguments
	Applicant’s arguments have been reviewed.   On pages 5-6 of the response, Applicant argues that the plurality of individual DNA molecules immobilized at each binding region are different from the tandem repeats taught by Linnarsson. 
  	The arguments have been considered, the previous rejections are withdrawn in view of the argument and grounds for rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634